       Case 1:16-cv-10860-PBS Document 259 Filed 05/13/19 Page 1 of 7




              IN THE UNITED STATES DISTRICT COURT
                   DISTRICT OF MASSACHUSETTS


INTELLECTUAL VENTURES I,
LLC; INTELLECTUAL VENTURES
II, LLC,

                  Plaintiffs,
v.                                    C.A. No. 1:16-cv-10860-PBS
                                      LEAD CASE
LENOVO GROUP LTD., LENOVO
(UNITED STATES) INC.,
LENOVOEMC
PRODUCTS USA, LLC, EMC
CORPORATION, AND NETAPP,
INC.

                  Defendants.



     PLAINTIFFS’ SUPPLEMENTAL CLAIM CONSTRUCTION BRIEF
        Case 1:16-cv-10860-PBS Document 259 Filed 05/13/19 Page 2 of 7



I.    INTRODUCTION

      Pursuant to the Court’s April 24, 2019 Order, Plaintiffs Intellectual Ventures

I, LLC and Intellectual Ventures II, LLC (collectively, “IV”) submit this

supplemental brief in support of IV’s proposed construction for the phrase “storage

drive” in the disputed term “detecting a storage device within a storage drive” in

U.S. Patent No. 6,968,459 (“the ’459 Patent”). In addition to the intrinsic record,

IV’s proposed construction is supported by computer dictionary definitions and

should be adopted over that proposed by Defendants EMC Corporation, Lenovo

(United States) Inc., LenovoEMC, Products, USA, LLC, and NetApp, Inc.

(collectively, “Defendants”).

II.   “detecting a storage device within a storage drive” (claims 15, 18)

     IV’s Proposed Construction           Defendants’ Proposed Construction
 Detecting the presence of a storage Determining that a removable storage
 device within a storage drive.          device, such as a floppy diskette, has
    • “storage device” – a device been inserted into a storage drive.
       capable of storing computer data.    • “storage device” – a device
    • “storage drive” – hardware and           having a storage medium for
       software used to host and               holding digital information
       represent a storage device in a      • “storage drive” – a device
       computer or computer system.            suitable for servicing access
                                               requests for the storage device


      The core of Defendants’ argument for their proposed construction of “storage

drive” is that it must be a physical drive for a removable storage device. But there is

no such limitation to the term “storage drive” as it is used in the claims and


                                          1
       Case 1:16-cv-10860-PBS Document 259 Filed 05/13/19 Page 3 of 7



specification of the ’459 patent. See Dkt. 233 at 5-8; Dkt. 241 at 1-5. Rather, the

’459 patent contemplates “various storage drives.” ’459 patent at 3:5-8. And without

a clear and unmistakable disclaimer, “storage drive” cannot be limited to only

physical drives. See Thorner v. Sony Computer Entm’t Am. LLC, 669 F.3d 1362,

1366-67 (Fed. Cir. 2012) (“To constitute disclaimer, there must be a clear and

unmistakable disclaimer.”); Avid Tech., Inc. v. Harmonic, Inc., 812 F.3d 1040, 1045-

46 (Fed. Cir. 2016).

      Although relevant technical dictionaries at the time of the invention do not

define “storage drive,” they make clear that there are various kinds of drives as that

term is used in relation to storage in both physical and non-physical forms. For

example, the second edition of The Computer Desktop Encyclopedia1, published in

1999, provides the following definitions:

         • “logical drive” is defined as “[a]n allocated part of a physical
           disk drive that is designated and managed as an independent unit.
           For example, drives C:, D:, and E: could represent three physical
           drives or one physical drive partitioned into three logical drives.
           Contrast with physical drive.” Ex. 1, The Computer Desktop
           Encyclopedia, at 524 (2d. ed. 1999) (italics in original).

         • “physical drive” is defined as “[r]efers to the actual unit of
           hardware of a disk or tape drive. Contrast with logical drive.” Id.
           at 698 (italics in original).

         • “C:” is defined as “[t]he designation for the primary hard disk in
           a PC.” Id. at 99.

1
 The Computer Desktop Encyclopedia did not contain a definition for “storage
drive.”

                                            2
        Case 1:16-cv-10860-PBS Document 259 Filed 05/13/19 Page 4 of 7




          • “A:” is defined as “[t]he designation for the first floppy disk
            drive in a PC. In PCs that have two floppy drives, the 3.5” drive
            is typically A:, and the 5.25” drive is B:.” Id. at 1.


      Similarly, Computer & Internet Dictionary2, published in 1995, defines

“logical drives” as “sections of a hard drive that are formatted and assigned a drive

letter, each of which is presented to the user as though it were a separate drive. Ex.

2, at Another way logical drives are created is by substituting a drive letter for a

directory. Also, networks typically map directories to drive letters, resulting in

logical drives. See logical, partition, and physical drive.” Ex. 2, Que’s Computer &

Internet Dictionary, at 301 (6th ed. 1995) (italics in original).

      That a “storage drive” could refer to a logical or a physical drive is also

consistent with the “within” claim language, “detecting a storage device within a

storage drive.” As it is used in the ’459 patent claims and specification, and

consistent with the dictionary definitions discussed above, “a storage device within

a storage drive” can mean either that a storage device is physically located in a

physical [storage] drive, or that a storage device is connected into (i.e., within) a

logical [storage] drive designation (e.g., to the C:, D:, or E: drive designations). In

other words, a storage device can be “within” a logical drive so far as it is connected



2
 The Computer & Internet Dictionary did not contain a definition for “storage
drive.”

                                           3
        Case 1:16-cv-10860-PBS Document 259 Filed 05/13/19 Page 5 of 7



to and represented by that logical designation, or a storage device can be physically

located within a physical drive. IV’s proposed construction is consistent with both

logical and physical drives, as it must be since neither is disclaimed by the ’459

patent. IV’s construction of the hardware and/or software that is “used to host and

represent a storage device in a computer or computer system” avoids excluding

whole categories of drives and storage devices as Defendants attempt. Defendants’

proposed construction improperly applies only to a physical drive and seeks to

exclude the types of drives within which the various storage devices disclosed in the

specification (like a hard disk) could be found. But Defendants fail to identify any

language that would constitute a disclaimer.

      Technical dictionaries at the time of the invention of the ’459 patent show that

a “storage drive” could refer to either a physical or a logical drive. Since nothing in

the patent claims excludes logical drives, and since Defendants cannot show a clear

and unmistakable disclaimer of any particular type of drive, the construction of

“storage drives” cannot be limited to just one example (and exclude, for example,

logical drives). See Phillips v. AWH Corp., 415 F.3d 1303, 1313; Thorner, 669 F.3d

at 1366-67. IV’s proposed construction captures both concepts of logical and

physical drives such that it is the hardware and/or software that is “used to host and

represent a storage device in a computer or computer system.” By contrast,




                                          4
        Case 1:16-cv-10860-PBS Document 259 Filed 05/13/19 Page 6 of 7



Defendants’ proposed construction improperly applies only to a physical drive.

Accordingly, IV’s proposed construction should be adopted.

III.   CONCLUSION

       For the foregoing reasons, IV’s proposed construction should be adopted.



 Dated: May 13, 2019                INTELLECTUAL VENTURES I, LLC and
                                    INTELLECTUAL VENTURES II, LLC,
                                    By their attorneys,

                                    /s/ Brian Ledahl
                                    Brian Ledahl (CA SBN 186579)
                                    Theresa M. Troupson (CA SB No. 310215)
                                    RUSS AUGUST & KABAT
                                    12424 Wilshire Boulevard, 12th Floor
                                    Los Angeles, CA 90025
                                    Telephone: (310) 826-7474
                                    Facsimile: (310) 826-6991
                                    bledahl@raklaw.com
                                    ttroupson@raklaw.com

                                    David S. Godkin (BBO #196530)
                                    James E. Kruzer (BBO #670827)
                                    BIRNBAUM & GODKIN, LLP
                                    280 Summer Street
                                    Boston, MA 02210
                                    Telephone: (617) 307-6100
                                    godkin@birnbaumgodkin.com
                                    kruzer@birnbaumgodkin.com




                                         5
       Case 1:16-cv-10860-PBS Document 259 Filed 05/13/19 Page 7 of 7



                         CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was
delivered to the registered participants as identified on the Notice of Electronic
Filing (NEF) and that paper copies will be sent to those indicated as non-
registered participants on the above date.

                                      /s/ Brian Ledahl
                                      Brian Ledahl




                                         1
